        Case 9:16-cv-00006-DWM Document 13 Filed 05/10/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 RONAN TELEPHONE COMPANY,
                                                      CV 16-06-M-DWM
                      Plaintiff,

 vs.
                                                            ORDER
 VERIZON SELECT SERVICES,INC.,
 MCI COMMUNICATIONS
 SERVICES,INC., WORLDCOM
 TECHNOLOGIES,INC.,

                       Defendants.


       Defendants move for the admission of Ana Nikolic Paul to practice before

this Court in this case with Michael Green to act as local counsel. Ms.Paul’s

application appears to be in order.

       Accordingly, IT IS ORDERED that Plaintiffs motion to admit Ana Nikolic

Paul pro hac vice(Doc. 12)is GRANTED on the condition that pro hac counsel

shall do his or her own work. This means that pro hac counsel must do her own

writing; sign her own pleadings, motions, and briefs; and appear and participate

personally. Counsel shall take steps to register in the Court’s electronic filing

system (“CM-ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.


                                          1
        Case 9:16-cv-00006-DWM Document 13 Filed 05/10/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

pro hac counsel, within fifteen(15) days ofthe date ofthis Order, files a notice

acknowledging counsel’s admission under the terms set forth above. In that notice,

counsel shall also designate a single attorney with the authority to make any and all

decisions related to the administration of this case as the primary point of contact

for the opposing party.

      DATED this             of May, 2021.




                                       DdhaMW. Vlolloy, District Judge
                                       Unitm States District Court




                                          2
